Citation Nr: 1215103	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-14 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an increased rating for diabetes mellitus, Type II, with bilateral cataracts, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, Type II, with bilateral cataracts, prior to June 22, 2011, and in excess of 20 percent on and after June 22, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter has been previously before the Board for review, and by its most recent decision, dated in June 2011, the Board denied entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus and remanded to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC, the issues of entitlement to service connection for hearing loss and tinnitus, an increased rating for diabetes mellitus, an initial rating for peripheral neuropathy of the left lower extremity, and a total disability rating for compensation based on individual unemployability (TDIU).  Additional issues were referred to the RO for initial development and adjudication.  

While the case remained in remand status, the RO in Huntington, West Virginia, by its rating decision of November 2011 granted service connection for ischemic heart disease, effective from November 2005.  As well, the AMC by rating action in January 2012 granted service connection for tinnitus and TDIU entitlement, as well as an initial rating for peripheral neuropathy of the left lower extremity of 20 percent from June 22, 2011, and determined that the Veteran had basic eligibility to Dependents' Educational Assistance under Chapter 35 from June 22, 2011.  Following the AMC's attempts to complete the actions sought by the Board, the case has been returned for further review.  

The issues of the ratings to be assigned for diabetes mellitus and for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran was subject to inservice acoustic trauma; hearing loss of either ear is not shown in service or for decades following the Veteran's separation from service; evidence of hearing loss symptoms in service or for years postservice is lacking and there is absent competent evidence of a nexus between currently shown hearing loss of either ear and the Veteran's period of military service or any event thereof.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The matter on appeal was remanded by the Board in June 2011 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed as to the issues addressed herein of the merits and it is of note that the appellant does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for service connection, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the VA's correspondence of July 2004 to the Veteran, with supplemental notice in March 2006 with respect to the assignment of disability ratings and effective dates.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question in September 2004, in accord with Pelegrini.  However, complete VCAA notice, to include that pertaining to the assignment of ratings and effective dates under Dingess, necessarily followed entry of the initial adjudicatory action.  Any error as to the timing of the VCAA notice provided was, however, cured by the subsequent readjudication of the merits of the claim presented through supplemental statement of the case issued in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations to evaluate the nature and etiology of his claimed bilateral hearing loss.  Those examination reports in combination are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented, as they addressed the disability at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinions provided were accompanied by a stated rationale.  In this case, additional medical input, including medical opinion, was secured in order to clarify previously offered medical opinion and to facilitate a more complete examination of the relationship of the Veteran's hearing loss to his period of service.  No objection as to the conduct of the most recent examination is voiced by the Veteran.  Accordingly, further development action relative to the claimed disorder is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Through his oral testimony received at a Board hearing in June 2008 and in his other written statements of record, the Veteran alleges inservice acoustic trauma and resulting hearing loss of both ears based on his exposure to artillery fire, including the firing of 105 millimeter Howitzers.  No postservice exposure to excessive noise levels is alleged.  

Service department records confirm the Veteran's military occupational specialty was that of an operations and intelligence specialist in the field artillery.  His June 2008 testimony was to the effect that he was involved in the frequent firing of heavy artillery, often with little or no ear protection.  The foregoing is consistent with the Veteran's exposure to inservice acoustic trauma and, as such, the Board concedes its occurrence.  

Service treatment records are wholly negative for complaints or findings of hearing loss.  At service separation, no indication of hearing loss of either ear was identified by audiometric testing.  Moreover, the record does not identify complaints or findings of hearing loss until many, many years following the Veteran's discharge from service.  VA audiometric examination in September 2005 demonstrated hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385, but hearing loss of the right ear for VA purposes was not then shown.  The VA examiner at that time opined that the Veteran's hearing loss was not caused by or a result of military noise exposure on the basis that his auditory acuity was normal at service discharge.  Further clarification of the nature and etiology of the Veteran's hearing loss was obtained on a VA examination undertaken in July 2011.  At that time, hearing loss for VA purposes was objectively identified with respect to both ears, and following a complete review of the Veteran's VA claims folder, the VA examiner concluded that it was less likely as not that the Veteran's hearing loss was caused by or a result of military service, including noise exposure.  The rationale provided was that entrance and exit hearing evaluations showed normal hearing bilaterally, with no significant changes in the interim.  There was in the opinion of the VA examiner no scientific evidence supporting delayed onset noise-induced hearing loss.  

The Veteran himself alleges that he had an inservice acoustic trauma.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While there is no confirmation of any such trauma in service treatment records, the Board accepts the Veteran's otherwise credible account of inservice acoustic trauma.  

Lacking in this case, however, is persuasive evidence that the inservice acoustic trauma was productive of chronic disablement involving hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  The Veteran does not furnish any consistent account of hearing loss complaints dating to service and none is shown by the clinical evidence of record until many years postservice.  Lacking as well is any medical finding or opinion specifically linking any current hearing loss disorder to service or any event thereof, and, in this regard, the Veteran is not shown to be competent to offer a medical diagnosis or opinion as to nexus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for bilateral hearing loss, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

In connection with a VA examination in June 2011 of the Veteran's diabetes mellitus, the report of which is unsigned, the existence of significant neuropathy of all extremities was noted by the VA examiner.  However, the degree to which the upper extremities was affected was not fully evaluated at that time and there was no subsequent adjudication by the AMC of its degree of severity or consideration of the question of whether one or more separate, compensable ratings were for assignment as to each of the upper extremities.  

In addition, the June 2011 examination by VA entailed an evaluation of peripheral neuropathy of the lower extremities in association with the Veteran's diabetes, which was complicated in part by coexisting stroke residuals, including left hemiparesis.  Prior nerve conduction testing was noted to identify significant diabetic neuropathy of the left lower extremity.  Mobility was limited exclusively to wheelchair use, and there was found to be a significant loss of sensation on the left side, but also sensory disturbances on the right.  His overall status was described as "very debilitated."  Nonetheless, this case was at least in part most recently returned to the AMC to facilitate a review of a September 2010 electromyogram in an effort to differentiate the residuals of a remote cerebrovascular accident from those involving the peripheral neuropathy resulting from diabetes mellitus.  This was not accomplished to the degree necessary on remand.  Moreover, an opinion is needed as to whether the residuals of the Veteran's stroke are reasonably dissociable from those involving peripheral neuropathy from diabetes, and, if not, rating on the basis of all identifiable manifestations is needed.  See Mittleider v. West, 11 Vet. App. 181,182 (1998) (if the manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected condition).  Remand to obtain additional medical input as to the foregoing and to permit readjudication is necessary.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Obtain further VA medical examination of the Veteran as to the nature and severity of his diabetes mellitus and associated peripheral neuropathy, to include that affecting each upper and lower extremity.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary clinical evaluations and testing should be accomplished.  The extent to which peripheral neuropathy attributable to diabetes mellitus affects each of the Veteran's upper and lower extremities should be fully assessed in terms of the degree of resulting incomplete paralysis, if any, of each affected nerve.  As part of that assessment, the VA examiner should determine whether the residuals of the Veteran's prior cerebrovascular accident are reasonably dissociable from the effects of peripheral neuropathy affecting each extremity, and, if so, the manifestations attributable to each should be fully described.  If the stroke residuals and peripheral neuropathy cannot reasonably be differentiated, rate the degree of overall impairment on the basis of level of incomplete paralysis of each affected nerve.  

3.  Lastly, readjudicate the appellate issues remaining, to include the claims for higher ratings for peripheral neuropathy of the left lower extremity and for diabetes mellitus with cataracts and any other residuals, to include the question of whether separate, compensable ratings are for assignment for peripheral neuropathy of each upper extremity.  If any benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


